Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 7/13/21 has been entered. Claims 1-20 are canceled.  Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 21-40 rejected on the ground of nonstatutory double patenting over claim claims 1-20 of U.S. Patent No. 9916571 in view of Sanchez et al. (US 20140070001 A1) as supported by the provisional (61799676), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application 15/917838
Patent No. 9916571
receiving, from a mobile client device by a system configured to create financial accounts: account application information of a user of the mobile client device and a product code, 
providing, by the mobile client device, the product code to a financial service provider system configured to create a manufacturer-based financial service account associated with the manufacturer of the product
-- providing, by the mobile client device to the financial service provider system, user input received from a user of the mobile client device, wherein the user input includes information associated with the account application and wherein the financial service provider system is configured to create the manufacturer-based financial service account for the user based on the user input and the product code;

wherein: the product code is associated with a product that is offered for sale by a merchant

--a product code associated with a product that is offered for sale at a merchant location,
the product code comprises a product code collected by the mobile client device using at least one of: a scanning mechanism, near-field communication, and or short-range wireless technology
Claim 4-The method of claim 1, wherein receiving the product code includes collecting the product code using a bar code scanner mechanism, near-field communication, or Bluetooth technology implemented by the mobile client device.
and the product is associated with a manufacturer,
wherein the product is associated with a manufacturer;
initiating, by the system and based on the product code being associated with the manufacturer,  creation of a manufacturer-based financial service account associated with the manufacturer of the product;
wherein the financial service provider system is configured to create the manufacturer-based financial service account for the user based on the user input and the product code
approving, based on the received account application information, a purchase of the product
Sanchez et al. (see e.g. paragraph 0015- receive a notification of approval of the application for the credit account, receive a credit account number associated with the approved application for the credit account while the consumer is in the predefined merchant location; and direct communication of the credit account number to a merchant system to facilitate a purchase at a merchant location.). 
The Examiner notes that it would have been obvious to one of ordinary skill in the art to modify patent 9916571 and include the teaching of Sanchez in approving the purchase in order to facilitate immediate purchase of the items with the newly approved credit account (see e.g. abstract of Sanchez).
providing, to the mobile client device, a purchase code identifying the manufacturer-based financial service account, the purchase code formatted for collection by a point of sale system and configured for purchasing the product using the manufacturer-based financial service account.
receiving, by the mobile client device, a purchase code for purchasing the product using the manufacturer-based financial service account; 
--providing, by the mobile client device, the purchase code to a point of sale system at the merchant location;


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 20140070001 A1) as supported by the provisional (61799676), in view of Paradise et al. (2011/0145093 A1), in further view of Harris (7,333,944 B1)
Re-claim 21, Sanchez et al. teach a method for providing an account associated with a manufacturer of a product, the method comprising: 
 receiving, from a mobile client device by a system configured to create financial accounts:
 account application information of a user of the mobile client device (see e.g. paragraphs 0007, 0073 - In one aspect of an embodiment, the user device may scan a code at the merchant location. The user device may receive an offer to apply of the credit account in response to scanning the code. The user device may transmit a request to receive the offer to apply for the credit account. The application for the credit account may be received in response to the transmission of the request by the user device. ; and 
------approving, based on the received account application information, a purchase of the product (see e.g. paragraph 0015- receive a notification of approval of the application for the credit account); and
 -providing, to the mobile client device, a purchase code identifying the manufacturer-based financial service account, the purchase code formatted for collection by a point- of-sale system and configured for purchasing the product using the manufacturer-based financial service account (see e.g. paragraph 0098 -In another example embodiment, the information is transmitted by the instant issuance module 228 generating and displaying a code, such as a QR code, bar code, or other type of code on the display of the consumer mobile device 120. The code can then be scanned or entered at the merchant POS device 112 or 136, which is able to determine the necessary credit card information and/or discount, coupon, or promotional information via the code. ---If desired, the consumer is able to immediately use the newly issued credit card to make the current purchase at the merchant and apply any received discount, coupon, or promotion towards the current purchase).
Sanchez et al. do not explicitly teach the following limitations. 
However, Paradise et al. teach the product code is associated with a product that is offered for sale by a merchant; -the product code comprises a product code collected by the mobile client device using at least one of: a scanning mechanism; near-field communication; or short-range wireless technology and the product is associated with a manufacturer (see e.g. paragraph 0072 - The inventors have appreciated that when a shopper uses his mobile phone or other mobile device to obtain product information and/or to purchase products while in a retail establishment, an opportunity is presented to offer product suggestions or offers to the shopper based on the items that the user has viewed/scanned, selected for purchase, and/or purchased, and/or to customize offers or product suggestions for individual shoppers based on other information about the shopper. --various offers from manufacturers and/or retailers may be stored in association with products offered for sale by the retail establishment.)
Sanchez et al. teach creating a manufacturer-based financial service account, but do not explicitly teach initiating the creation of the account, based on the product code being associated with the manufacturer.
However, Paradise et al. teach -initiating, by the system and based on the product code being associated with the manufacturer, creation of a manufacturer-based financial service account associated with the manufacturer of the product (see e.g. paragraph 0072, 0073- In some embodiments, a manufacturer or retailer may purchase or bid on offer space on offer server 170 so that an offer from the manufacturer may be displayed to the user when the user scans the UPC label 130 of the associated product. ---- one or more offers that could be triggered by the user's selection of that product via mobile device 140. In some embodiments, each offer associated in the data set with a triggering product may also have a corresponding bid listed in the data set.)
The Examiner notes that the triggered offer may be any offer including a credit account offer as in Sanchez (see e.g. paragraphs 0007, 0073 - In one aspect of an embodiment, the user device may scan a code at the merchant location. The user device may receive an offer to apply of the credit account in response to scanning the code). The difference between Sanchez and Paradise is that the code in Paradise is scanned from the product and is explicitly taught to be associated with the manufacturer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the creation of the account in Sanchez et al. with the known technique of triggering an offer or creating the account based on scanning a product, providing product information as taught by Paradise et al. because doing so would have yielded predictable results, facilitate purchase, and also give retail establishments an opportunity to increase sales (see e.g. paragraphs 0094 0072).
Sanchez et al., in view of Paradise et al., do not explicitly teach the following limitations. 
However, Harris teaches-receiving, at the account creation system and from a manufacturer system associated with the merchant offering the product for sale, product data generated by the manufacturer system based on the product code;(see e.g. col. 3, lines 29-45 - The host system 14 retrieves a product price utilizing a predetermined pricing function based on the product code and a mark-up based on the customer identification. The product price and mark-up are combined into a customer price, which is transmitted to the customer 18 (Blocks 102 and 104). Further, the host system 14 interacts with a distributor 24 of the product, who is selected from a plurality of distributors through specific identification by the customer or through automatic identification by analyzing the data in the request. The distributor 24 acknowledges whether the customer 18 is a customer of the distributor,
-generating a manufacturer-based financial service account application using the product data from the manufacturer system (see e.g. col. 12, lines 20-37 -Referring to FIG. 7, the system and method of the present invention may include a credit application or customer account application process, integrated with the RFP and RFQ transactions, for a customer 18 who is a potential customer of a distributor. The host system 14 may provide, either during the ordering process, such as at the distributor selection or customer identification steps (FIG. 3, Blocks 130 and 132), or as a separate menu option, web pages 16 for the customer 18 to select a particular distributor's credit application and enter the required information (Block 204). The required information may vary by distributor, but typically includes information such as customer identification and financial/credit information. Once the required information is entered and the customer submits the application, the host system 14 receives the application, which may be confidentially stored in the customer database 55, and transmits the application to the selected distributor 24 (Blocks 206 and 208)
-initiating by the account creation system, using the manufacturer-based financial service account application, creation of a manufacturer-based financial service account associated with the manufacturer of the product (see e.g. col. 12, lines 54-64 - The distributor 24 analyzes the application and returns an application response signal to the host system 14. The host system 14 receives, stores and interprets the application response signal as an approval or denial (Block 216) and notifies the customer 18 and manufacturer 28 of the application response (Blocks 210 and 212). If the application is approved (Block 218), then the approval includes a customer account number that the customer 18 may utilize in future requests, or the host system 14 may retrieve the stored request, automatically insert the customer account number, and continue processing (Block 220).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sanchez et al., in view of Paradise et al., with the account creation system, as taught by Harris  – in order to provide the manufacturer with an additional marketing outlet, which the manufacturer can control, without alienating the traditional participants in the distribution chain, and thereby retaining the inherent benefits provided by these business associates or agents .(see e.g. col. 4, lines 38-42).
Re-claims 22, 23, Sanchez et al. teach a method, wherein the product code is associated with at least one of the product, packaging for the product, a sign positioned in the merchant location, or a sign positioned outside the merchant location; wherein the product code comprises at least one of a barcode or a code including stock keeping unit information (see e.g. paragraphs0007 0034, 0046, 0071, 0018 -In one aspect of an embodiment, the user device may scan a code at the merchant location. --In another example implementation, a consumer can enter a merchant location and select one or more goods for purchase. The consumer can scan a QR code or similar one-dimensional or two dimensional code using the consumer's mobile device. Upon scanning the QR code, the an offer to apply for a credit card can be transmitted to the consumer's mobile device along with any discount or promotion associated with the credit application offer. -- In one aspect of an embodiment, the code is one of a bar code and a QR code..). 
Re-claims 24, 39 Sanchez et al. do not teach the limitations as claimed.
However, Paradise et al. teach a method wherein the product code includes at least one of information describing the product or information related to a price of the product (see e.g. paragraphs  0075, 0094). --a system wherein the product code includes a product code collected by the mobile client device while it was affixed to the product (see e.g. paragraph 0072 - an offer from the manufacturer may be displayed to the user when the user scans the UPC label 130 of the associated product.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sanchez et al. with the product information and the affixed code as taught by Paradise et al. in order to facilitate retrieval of offers associated with the product (see e.g. paragraphs 0094 0072).
Re-claim 25, Sanchez et al. teach a method, wherein providing the purchase code includes providing information relating to the manufacturer-based financial service account of the use (see e.g. paragraph 0098- The code can then be scanned or entered at the merchant POS device 112 or 136, which is able to determine the necessary credit card information and/or discount, coupon, or promotional information via the code). 
Re-claim 26, Sanchez et al., in view of Paradise et al., do not teach the limitations as claimed.
However, Harris teaches a method, wherein the product data received from the manufacturer system comprises at least one of: a price of the product, graphical data representing the product, incentive data for the product, a description of the product, or an identifier of the product (see e.g. col. 3, lines 29-45 - The host system 14 retrieves a product price utilizing a predetermined pricing function based on the product code).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sanchez et al., in view of Paradise et al., with the product data, as taught by Harris in order for a manufacturer to increase the level of promotion of their products while still retaining, integrating and providing incentives to distributors and manufacturer's representatives (see e.g. col. 2, lines 3-6).
Re-claims  27, 28, Sanchez et al. teach a method, wherein the received account application information includes application information for a credit card account; -wherein the received account application information includes at least one of demographic information or personal information (see e.g. paragraph 0092 In block 522, credit application prompts are presented on the consumer mobile device 120 ---These prompts can include, for example, radio buttons or fillable fields related to a consumer's personal, financial, and employment information).
Re-claim 29, Sanchez et al. teach a method, wherein the method further comprises performing a credit application process based on the received account information (see e.g. paragraph 0093 -In block 528, the credit application can be transmitted from the consumer mobile device 120 to the sever 106 and/or the financial institution system 124 for processing).
Re-claim 30, Sanchez et al. teach a method, wherein the method further comprises processing one or more incentives based on the received [product] code (see e.g. paragraph 0086- Furthermore, the server can retrieve any coupons, discounts, and/or promotions associated with applying for the credit card from the merchant system 112 or the mobile commerce application program 102 or 108). The Examiner notes that Sanchez generates the incentives based on the scanned code submitted by the user.  A product code is considered an obvious variation of Sanchez. 
Re-claim 31, Sanchez et al. teach a method, wherein providing the purchase code to the mobile client device includes providing instructions to display the purchase code on a display device of the mobile client device (see e.g. paragraph 0098-In another example embodiment, the information is transmitted by the instant issuance module 228 generating and displaying a code, such as a QR code, bar code, or other type of code on the display of the consumer mobile device 120. The code can then be scanned or entered at the merchant POS device 112 or 136).
Re-claim 36, Sanchez et al. teach an account creation system, wherein the purchase code is configured to be provided to the point-of-sale system via wireless communication (see e.g. paragraphs 0034, 0078 - In one example, the information is transmitted from the mobile device 120 to the merchant POS device 112 or 136 via near-field communication.)
Claim 32 recites similar limitations as claim 21 and is therefore rejected under the same arts and rationale.
Claim 33 recites similar limitations as claim 22 and is therefore rejected under the same arts and rationale.
Claim 34 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale.
Claim 35 recites similar limitations as claim 25 and is therefore rejected under the same arts and rationale.
Claim 37 recites similar limitations as claim 28 and is therefore rejected under the same arts and rationale.
Claim 38 recites similar limitations as claim 29 and is therefore rejected under the same arts and rationale.
Claim 40 recites similar limitations as claim 31 and is therefore rejected under the same arts and rationale.
Response to Arguments
Applicant’s arguments with respect to the office action dated 4/13/21 have been considered but are moot based on the revised rejection.  Applicant argument with respect to Grigg is moot in view of the new rejection.
 Applicant further argued that the double-patenting rejection of claims 21-40 is moot in light of the amended claims.   The Examiner disagrees and notes that the amendments do not differentiate the subject matter of the two inventions.  The difference (a creation system) would have been obvious .  The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
August 6, 2021